            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

MARISOL AGRON,
    Plaintiff,

vs.                                                Case No.: 3:19cv466/RV/EMT

ANDREW SAUL,
Commissioner of Social Security,
     Defendant.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated February 25, 2020 (ECF No. 15). The parties

have been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2. Pursuant to sentence four of 42 U.S.C.   405(g), the decision of the

Commissioner is REVERSED, the Commissioner is ordered to remand this case to

the Administrative Law Judge for further proceedings consistent with the Report and
Recommendation (ECF No. 15), and the Clerk is directed to enter judgment and

close the file.

       DONE AND ORDERED this 27th day of March 2020.



                             /s/ Roger Vinson
                             ROGER VINSON
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:19cv466/RV/EMT
